UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011 – October 31, 2012 Item 1: Reports to Shareholders Annual Report | October 31, 2012 Vanguard Explorer TM Fund > For the fiscal year ended October 31, 2012, Vanguard Explorer Fund returned about 7%, lagging its comparative standards. > The advisors’ stock choices in the information technology and health care sectors, in particular, detracted from the fund’s performance relative to its benchmark. > For the ten years ended October 31, the fund’s average annual return was ahead of its peer group but behind that of its benchmark. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended October 31, 2012 Total Returns Vanguard Explorer Fund Investor Shares 7.00% Admiral™ Shares 7.16 Russell 2500 Growth Index 10.08 Small-Cap Growth Funds Average 8.96 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2011, Through October 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Explorer Fund Investor Shares $73.02 $78.03 $0.096 $0.000 Admiral Shares 68.04 72.68 0.217 0.000 1 Chairman’s Letter Dear Shareholder, Stocks were buoyed by cautious optimism about the economy at the beginning of 2012. However, as the year went on, renewed concerns about the European debt crisis and about growth both at home and abroad curbed investor enthusiasm, especially for riskier assets. In this environment, returns for small-capitalization growth stocks, the focus of Vanguard Explorer Fund, generally lagged those of their large-cap and value-oriented counterparts. For the 12 months ended October 31, 2012, the fund returned 7.00% for Investor Shares and 7.16% for Admiral Shares. These results trailed the 10.08% return of the benchmark Russell 2500 Growth Index and the 8.96% average return for peer funds. The fund outperformed its benchmark in consumer discretionary and financials, but not by enough to offset the laggards in information technology and missed opportunities among health care stocks. If you hold shares of the fund in a taxable account, you may wish to review information about the fund’s after-tax returns later in this report. 2 U.S. stocks led the advance for global equity markets U.S. stocks returned about 14% for the 12 months ended October 31, putting domestic equities ahead of their international counterparts. Stocks in Europe and Asia, meanwhile, posted modestly positive results. The advances came amid moves by U.S. and European central bankers to manage risks to the U.S. economy and the finances of European governments and banks. The president of the European Central Bank declared in July that policymakers would do whatever was needed to preserve the euro (common currency). Although investors’ worries have eased, Europe’s financial troubles are by no means resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. Bonds continued their march, but leaner times may lie ahead The broad U.S. taxable bond market returned about 5% for the 12 months. Municipal bonds delivered a robust performance, returning 9%. Market Barometer Average Annual Total Returns Periods Ended October 31, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 14.97% 13.48% 0.53% Russell 2000 Index (Small-caps) 12.08 14.82 1.19 Dow Jones U.S. Total Stock Market Index 14.45 13.62 0.75 MSCI All Country World Index ex USA (International) 3.98 3.74 -5.08 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.25% 6.08% 6.38% Barclays Municipal Bond Index (Broad tax-exempt market) 9.03 6.84 6.02 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.56 CPI Consumer Price Index 2.16% 2.28% 2.06% 3 As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained exceptionally low by historical standards. Bondholders have enjoyed years of healthy returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are much more modest. As yields remain low, the opportunity for similarly strong returns diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates, in place since late 2008, kept a tight lid on returns from money market funds and savings accounts. For investors, grass was greener outside small-cap growth stocks Vanguard Explorer Fund gained ground during the 12 months under review, but relatively high volatility in the stock market and modest prospects for economic Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Explorer Fund 0.50% 0.34% 1.51% The fund expense ratios shown are from the prospectus dated February 17, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2012, the fund’s expense ratios were 0.49% for Investor Shares and 0.32% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Small-Cap Growth Funds. 4 growth led investors to favor better-known names. The fund’s slight tilt toward smaller-cap stocks compared with its benchmark, a strategy that has served it well under different market conditions, proved a modest hindrance to performance for the period. The same was true of the fund’s allocations to innovative but not-yet-profitable companies and to struggling companies poised to make a turnaround. Information technology stocks, which accounted for almost one-quarter of the fund’s assets during the period, returned about –6% for the fund; in the benchmark, where their weighting was less, these stocks turned in a slightly positive result. A large portion of the tech-sector declines came from its holdings among semiconductor makers, internet software firms, and communications firms, as a cooling off in business spending contributed to double-digit drops in their stock prices. Health care, another of Explorer’s heavily weighted sectors, returned almost 15% for the fund. For the benchmark, however, which had a slightly lighter weighting, the sector returned more than 22%. Here, the relative underperformance Total Returns Ten Years Ended October 31, 2012 Average Annual Return Explorer Fund Investor Shares 8.86% Russell 2500 Growth Index 10.40 Small-Cap Growth Funds Average 8.00 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 was largely attributable to the fund’s lack of exposure to several pharmaceutical and biotechnology stocks that produced stellar returns on product pipeline advances and merger-and-acquisition activity. Among the fund’s successes in stock selection were homebuilders, which helped the fund generate a return almost double that of the benchmark in the consumer discretionary sector. Strong stock selection among banks and insurance companies enabled the fund to outpace the benchmark in financials as well. Small-cap investors were rewarded for additional risk For the ten years ended October 31, 2012, the Explorer Fund posted an average annual return of 8.86% for Investor Shares and 9.04% for the Admiral Shares, outperforming the 8.00% average annual return of competing small-cap growth funds but lagging the benchmark index’s annualized return of 10.40%. Although the fund’s relative results were subpar, investors benefited from the relative strength of small caps. The fund’s annualized return bested the Russell 1000 Index (+6.79%), which tracks larger-cap U.S. stocks, and the Russell 3000 Index (+7.64%), which represents the broad U.S. stock market. All strategies go through periods of relative strength and weakness. Over time, however, we expect that Explorer’s use of multiple talented advisors with diverse strategies, delivered to investors at a low cost, will help strength to predominate. How our core purpose informs our approach to active management At Vanguard, we sum up our core purpose this way: To take a stand for all investors, to treat them fairly, and to give them the best chance for investment success. When it comes to our actively managed funds, such as the Explorer Fund, this commitment to investors is reflected both in our rigorous process for selecting fund advisors and in our ongoing efforts to keep the costs of our funds low. We believe our approach gives investors the opportunity to outperform market indexes over the long term. But make no mistake: Outperformance is hard to come by. For one thing, competition among investors is fierce. Charles Ellis, author of one of my favorite books on investing, Winning the Loser’s Game , points out that the competition is not between the skilled and the inept. It’s between the skilled and the skilled. “It’s like the Williams sisters playing tennis against each other,” as he put it in a recent Vanguard webcast. Because we recognize the challenges inherent in active management, Vanguard has offered, and advocated for, index funds for more than 35 years. By seeking to track—rather than beat—market returns, index funds provide several benefits: low costs, diversification across a market, and limited deviation from the performance of market benchmarks. 6 Still, the case for indexing doesn’t preclude the potential for skilled, seasoned managers to deliver outperformance. And the chances for success can increase if those managers deliver their services at low cost, allowing investors to keep more of their returns. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 15, 2012 7 Advisors’ Report For the 12 months ended October 31, 2012, Vanguard Explorer Fund returned about 7% for both share classes. Your fund is managed by six independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table on page 12. The advisors have provided the following assessment of the investment environment during the past 12 months and the notable successes and shortfalls in their portfolios. These comments were prepared on November 20, 2012. Wellington Management Company, llp Portfolio Manager: Kenneth L. Abrams, Senior Vice President and Equity Portfolio Manager U.S. stocks posted double-digit returns for the 12 months while results in developed equity markets elsewhere were more muted. At times, the market appeared to be returning to a more normalized environment following the extreme fear and volatility of recent periods. Regardless, we remain true to our process, using an opportunistic and flexible investment approach to build the portfolio from the bottom up, investing in high-quality smaller market-capitalization companies. Successes: Stock selection was particularly favorable within the consumer discretionary sector. Our holdings in homebuilder stocks PulteGroup and Lennar led the way. The combination of record home affordability, an improving jobs picture, and low levels of new home construction provided a powerful backdrop for U.S. homebuilders following the prolonged, multiyear recession. We trimmed our positions in both PulteGroup and Lennar as their stock prices advanced. Shortfalls: Security selection, on the other hand, was not as favorable within the information technology and health care sectors. In terms of individual holdings, the most significant detractor for the year was Ferro, a U.S.-based specialty materials and chemicals company. The stock declined after management released disappointing results, citing a weakening economic environment in Europe and higher-than-expected health care and pension expenses. Granahan Investment Management, Inc. Portfolio Managers: John J. Granahan, CFA, Co-Founder and Chairman Gary C. Hatton, CFA, Co-Founder and Chief Investment Officer Jane M. White, President and Chief Executive Officer Amid slow growth in economies around the world, and further downward revisions of estimates for future growth, it seems incongruent to report that stock indexes marked new highs during the period. 8 Enthusiasm over the third round of quantitative easing is likely the driver. On the other hand, the looming “fiscal cliff” has prompted many CEOs to rein in capital expenditures and hiring. As uncertainty dissipates, we expect small companies with innovative products and strong balance sheets to rebound. Successes: Our best-performing stocks were in the health care sector. Regeneron Pharmaceuticals and Onyx Pharmaceuticals were the two best names, as both benefited from product portfolios with strong pricing power. Shortfalls: Despite strong performances from our “software-as-a-service” companies Ultimate Software and SuccessFactors, our overweighted position in information technology hurt performance this year. Rovi, Riverbed Technology, and Acme Packet all announced disappointing top-line results because of customer delays and some product transition. Performance in the financial sector of the index was driven by banks, where our relative weighting was half that of the index—another penalty to performance this year. Kalmar Investment Advisers Portfolio Manager: Ford B. Draper, Jr., President and Chief Investment Officer Despite substantial uncertainties related to the slow global economy, the sovereign debt crisis and recession in the Eurozone, and risks from the “fiscal cliff” here at home, signs of improvement can be found in the U.S. economy (namely in retail spending and the housing recovery), in China, and among leading economic and credit market indicators. Together with unprecedented supportive actions taken by central banks around the world, these signs suggest a potentially more optimistic outlook for 2013. Nevertheless, we think concentration on high-quality businesses remains essential. Successes: Apart from the uncertainties, our earlier view that decent equity returns were possible in calendar 2012 has been borne out so far. Over the last 12 months, our biggest successes came from a variety of sectors and included Alliance Data Systems, Cooper Companies, SBA Communications, Middleby, W.R. Grace, and EnerSys. Shortfalls: Our biggest detractors came from our technology and health care holdings. These included Rovi, Atmel, VeriFone Systems, and Allscripts Healthcare Solutions. Century Capital Management, LLC Portfolio Manager: Alexander L. Thorndike, Managing Partner For corporations, the near-term economic outlook remains mixed and tentative in light of the uncertainties surrounding postelection tax and spending policies. Management teams are hesitant to invest in new hiring and production until there are signs of an improvement in the economic and political climate. Investors are focused 9 on valuations, which is unsurprising, given the double-digit returns from U.S. equities year to date. Corporate balance sheets remain high in cash and relatively unleveraged by debt. In our opinion, a continued drop toward 6.5% in the unemployment rate is necessary to trigger strong GDP growth. We hope that in the aftermath of the November elections, some bipartisan compromise can bring a measure of clarity to the markets and set the stage for accelerating GDP growth in 2013. Shorter term, investors will face several challenges, including concerns surrounding the “fiscal cliff,” ongoing European debt issues, the slowing Chinese economy, and tensions in the Middle East and North Africa. Against this backdrop, we remain focused on owning domestically oriented businesses with high recurring revenues and sustainable competitive advantages that can organically grow their businesses in an environment of low GDP growth. Successes: Industrials was our best-performing sector for the year, with Beacon Roofing Supply and CAI International top performers. The consumer staples sector also contributed, with Hain Celestial Group and McCormick & Company adding to performance. Shortfalls: Materials was our weakest-performing sector for the period, with Noranda Aluminum Holding Corporation and Intrepid Potash among the top detractors. The health care sector also lagged, particularly Quality Systems and Questcor Pharmaceuticals. Chartwell Investment Partners, L.P. Portfolio Managers: Edward N. Antoian, CFA, CPA, Managing Partner John A. Heffern, Managing Partner and Senior Portfolio Manager The market environment has been characterized by unrelenting concern over the outlook for economic growth domestically and internationally. Fundamentally, corporate expectations remain guarded. Against this backdrop, our portfolio decisions steadfastly reflect our bias toward quality, leadership, defensible margins, and a pattern of successful execution around growth-oriented business models. Successes: Ocwen Financial was our top-performing holding for the fiscal year. The residential loan servicer announced two important acquisitions, both of which add materially to its servicing portfolio. Improved production execution at energy company Kodiak Oil & Gas drove solid investment returns. The portfolio also benefited from investments in two acquired companies: Kenexa, a human resources software company, and Catalyst Health Solutions, a pharmacy benefit manager. Shortfalls: Our investment in Express, a national apparel and accessories retailer, performed poorly because of merchandising mishaps and increased competition. NxStage Medical, a provider of medical solutions for renal care, saw slower revenue growth in the home dialysis segment. 10 Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Our diversified, multifactor stock selection model performed well over the fiscal year. For the period, our growth, management decisions, and quality indicators contributed positively to performance, while our valuation and market sentiment indicators detracted from it. Successes: Our stock selection results were best within the consumer discretionary and information technology sectors. In consumer discretionary, overweighted positions in Conn’s, PetSmart, and Ulta Salon, Cosmetics & Fragrance added the most to our results. Overweightings in Booz Allen & Hamilton, FEI, and Maximus generated the best relative returns in information technology. Shortfalls: Unfortunately, we were not able to avoid disappointing results in the health care and telecommunications sectors. In health care, underweightings in Pharmasset and Regeneron Pharmaceuticals and an overweighted position in Salix Pharmaceuticals detracted from our overall performance. Underweighted positions in SBA Communications and MetroPCS Communications and an overweighting in Vonage hurt performance in telecommunication services. 11 Vanguard Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 28 2,421 Conducts research and analysis of individual Company, LLP companies to select stocks believed to have exceptional growth potential relative to their market valuations. Each stock is considered individually before purchase, and company developments are continually monitored for comparison with expectations for growth. Granahan Investment 24 2,104 Bases its investment process on the beliefs that Management, Inc. earnings drive stock prices and that small, dynamic companies with exceptional growth prospects have the greatest long-term potential. A bottom-up, fundamental approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. In each, the process looks for companies with strong earnings growth potential and leadership in their markets. Kalmar Investment Advisers 24 2,071 Employs a “growth with value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Century Capital Management, 10 850 Employs a fundamental, bottom-up approach that LLC attempts to identify reasonably priced companies that will grow faster than the overall market. Companies also must have a superior return on equity, high recurring revenues, and improving margins. Chartwell Investment Partners, 9 774 Uses a bottom-up, fundamental, research-driven L.P. stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. Vanguard Equity Investment 4 348 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies as compared with their peers. Cash Investments 1 198 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 12 Explorer Fund Fund Profile As of October 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEXPX VEXRX Expense Ratio 1 0.50% 0.34% 30-Day SEC Yield 0.13% 0.29% Portfolio Characteristics Russell DJ 2500 U.S. Total Growth Market Fund Index Index Number of Stocks 588 1,388 3,636 Median Market Cap $2.4B $2.6B $34.8B Price/Earnings Ratio 21.0x 26.0x 16.3x Price/Book Ratio 2.4x 3.5x 2.1x Return on Equity 11.6% 14.2% 17.6% Earnings Growth Rate 11.3% 11.0% 10.0% Dividend Yield 0.6% 0.9% 2.1% Foreign Holdings 3.4% 0.0% 0.0% Turnover Rate 59% — — Short-Term Reserves 2.5% — — Sector Diversification (% of equity exposure) Russell DJ 2500 U.S. Total Growth Market Fund Index Index Consumer Discretionary 18.4% 18.4% 12.1% Consumer Staples 3.0 3.9 9.5 Energy 6.5 4.9 10.4 Financials 8.0 10.0 16.6 Health Care 18.1 15.8 11.9 Industrials 16.8 17.2 10.8 Information Technology 22.0 20.6 18.3 Materials 5.7 7.0 3.9 Telecommunication Services 1.4 1.6 2.8 Utilities 0.1 0.6 3.7 Volatility Measures DJ U.S. Total Russell 2500 Market Growth Index Index R-Squared 0.99 0.93 Beta 0.98 1.20 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Alliance Data Systems Data Processing & Corp. Outsourced Services 1.1% Cooper Cos Inc. Health Care Supplies 1.0 Triumph Group Inc. Aerospace & Defense 0.8 Cadence Design Systems Inc. Application Software 0.8 MSC Industrial Direct Trading Companies & Co. Inc. Class A Distributors 0.8 Alkermes plc Biotechnology 0.7 TiVo Inc. Application Software 0.7 Urban Outfitters Inc. Apparel Retail 0.7 Kennametal Inc. Industrial Machinery 0.7 Life Time Fitness Inc. Leisure Facilities 0.7 Top Ten 8.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 17, 2012, and represent estimated costs for the current fiscal year. For thefiscal year ended October 31, 2012, the expense ratios were 0.49% for Investor Shares and 0.32% for Admiral Shares. 13 Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2002, Through October 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Explorer Fund Investor Shares 7.00% 0.72% 8.86% $23,369 ••••• • Russell 2500 Growth Index 10.08 2.04 10.40 26,908 – Small-Cap Growth Funds Average 8.96 -0.23 8.00 21,586 Dow Jones U.S. Total Stock Market Index 14.45 0.75 7.78 21,163 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Explorer Fund Admiral Shares 7.16% 0.90% 9.04% $118,794 Russell 2500 Growth Index 10.08 2.04 10.40 134,540 Dow Jones U.S. Total Stock Market Index 14.45 0.75 7.78 105,815 See Financial Highlights for dividend and capital gains information. 14 Explorer Fund Fiscal-Year Total Returns (%): October 31, 2002, Through October 31, 2012 Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 12/11/1967 26.76% 1.71% 9.56% Admiral Shares 11/12/2001 26.96 1.89 9.74 15 Explorer Fund Financial Statements Statement of Net Assets—Investments Summary As of October 31, 2012 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary * Urban Outfitters Inc. 1,742,550 62,314 0.7% * Life Time Fitness Inc. 1,346,145 60,428 0.7% * CarMax Inc. 1,406,070 47,455 0.5% * Hanesbrands Inc. 1,258,427 42,120 0.5% * PulteGroup Inc. 2,274,700 39,443 0.5% DSW Inc. Class A 586,835 36,730 0.4% Aaron’s Inc. 1,188,090 36,629 0.4% Cheesecake Factory Inc. 1,084,706 35,860 0.4% Brunswick Corp. 1,507,285 35,557 0.4% Tractor Supply Co. 357,525 34,408 0.4% Consumer Discretionary—Other † 1,116,630 12.7% 1,547,574 17.6% Consumer Staples Herbalife Ltd. 998,010 51,248 0.6% Consumer Staples—Other † 199,488 2.3% 250,736 2.9% Energy * Atwood Oceanics Inc. 726,725 34,737 0.4% Energy—Other † 507,750 5.8% 542,487 6.2% Exchange-Traded Funds 1 Vanguard Small-Cap ETF 865,083 68,255 0.8% ^,1 Vanguard Small-Cap Growth ETF 713,200 61,292 0.7% Exchange-Traded Funds—Other † 21,929 0.2% 151,476 1.7% 16 Explorer Fund Market Percentage Value of Net Shares ($000) Assets Financials * Affiliated Managers Group Inc. 318,875 40,338 0.5% *,2 eHealth Inc. 1,491,625 32,368 0.4% *,2 HFF Inc. Class A 2,224,407 30,986 0.3% Financials—Other † 543,363 6.2% 647,055 7.4% Health Care Cooper Cos. Inc. 945,008 90,702 1.0% * Alkermes plc 3,444,435 63,825 0.7% * Covance Inc. 1,070,180 52,128 0.6% ResMed Inc. 1,301,110 51,966 0.6% * Salix Pharmaceuticals Ltd. 1,224,070 47,788 0.6% * Onyx Pharmaceuticals Inc. 590,900 46,303 0.5% * Bruker Corp. 3,549,421 42,912 0.5% * Regeneron Pharmaceuticals Inc. 288,080 40,994 0.5% * Catamaran Corp. 854,832 40,314 0.5% Universal Health Services Inc. Class B 955,022 39,528 0.5% * Seattle Genetics Inc. 1,493,304 37,572 0.4% * Elan Corp. plc ADR 3,436,708 37,116 0.4% * ICON plc ADR 1,520,070 35,782 0.4% * Health Management Associates Inc. Class A 4,834,485 35,292 0.4% *,2 Kindred Healthcare Inc. 2,855,239 27,981 0.3% Health Care—Other † 834,444 9.5% 1,524,647 17.4% Industrials Triumph Group Inc. 1,049,242 68,641 0.8% MSC Industrial Direct Co. Inc. Class A 883,121 65,881 0.8% Kennametal Inc. 1,738,880 61,591 0.7% * Middleby Corp. 394,485 49,291 0.6% Pentair Ltd. 1,116,260 47,151 0.5% * Genesee & Wyoming Inc. Class A 590,113 42,765 0.5% Belden Inc. 981,140 35,125 0.4% Industrials—Other † 1,029,271 11.7% 1,399,716 16.0% Information Technology * Alliance Data Systems Corp. 652,193 93,296 1.1% * Cadence Design Systems Inc. 5,398,860 68,350 0.8% *,2 TiVo Inc. 6,228,460 63,219 0.7% * Sapient Corp. 5,513,687 56,681 0.6% * Ultimate Software Group Inc. 479,019 48,553 0.6% * Teradyne Inc. 3,315,120 48,467 0.6% * Microsemi Corp. 2,432,790 46,710 0.5% * VeriFone Systems Inc. 1,429,175 42,361 0.5% FEI Co. 727,210 40,033 0.5% * Parametric Technology Corp. 1,951,601 39,383 0.4% Convergys Corp. 2,221,985 37,352 0.4% * Aruba Networks Inc. 1,953,166 35,489 0.4% Information Technology—Other † 1,227,421 14.0% 1,847,315 21.1% 17 Explorer Fund Market Percentage Value • of Net Shares ($000) Assets Materials Smurfit Kappa Group plc 3,366,256 37,013 0.4% * KapStone Paper and Packaging Corp. 1,663,940 36,557 0.4% * WR Grace & Co. 560,760 35,978 0.4% Materials—Other † 365,939 4.2% 475,487 5.4% Telecommunication Services * SBA Communications Corp. Class A 602,890 40,171 0.5% Telecommunication Services—Other † 78,786 0.9% 118,957 1.4% Utilities † 713 0.0% Total Common Stocks (Cost $7,072,466) 8,506,163 97.1% 3 Coupon Temporary Cash Investments Money Market Fund 4,5 Vanguard Market Liquidity Fund 0.167% 331,031,716 331,032 3.8% Repurchase Agreement † 32,200 0.3% 6 U.S. Government and Agency Obligations † 6,201 0.1% Total Temporary Cash Investments (Cost $369,433) 369,433 4.2% 3 Total Investments (Cost $7,441,899) 8,875,596 101.3% Other Assets and Liabilities Other Assets 87,429 1.0% Liabilities 5 (197,164) (2.3%) (109,735) (1.3%) Net Assets 8,765,861 100.0% 18 Explorer Fund At October 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 7,087,927 Overdistributed Net Investment Income (2,738) Accumulated Net Realized Gains 249,158 Unrealized Appreciation (Depreciation) Investment Securities 1,433,697 Futures Contracts (2,183) Net Assets 8,765,861 Investor Shares—Net Assets Applicable to 64,188,577 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,008,407 Net Asset Value Per Share—Investor Shares $78.03 Admiral Shares—Net Assets Applicable to 51,698,507 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,757,454 Net Asset Value Per Share—Admiral Shares $72.68 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $81,111,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.8% and 3.5%, respectively, of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $84,197,000 of collateral received for securities on loan. 6 Securities with a value of $3,099,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 19 Explorer Fund Statement of Operations Year Ended October 31, 2012 ($000) Investment Income Income Dividends 56,903 Interest 2 372 Security Lending 2,278 Total Income 59,553 Expenses Investment Advisory Fees—Note B Basic Fee 19,599 Performance Adjustment (2,338) The Vanguard Group—Note C Management and Administrative—Investor Shares 15,059 Management and Administrative—Admiral Shares 4,014 Marketing and Distribution—Investor Shares 1,213 Marketing and Distribution—Admiral Shares 810 Custodian Fees 164 Auditing Fees 38 Shareholders’ Reports—Investor Shares 64 Shareholders’ Reports—Admiral Shares 18 Trustees’ Fees and Expenses 22 Total Expenses 38,663 Expenses Paid Indirectly (297) Net Expenses 38,366 Net Investment Income 21,187 Realized Net Gain (Loss) Investment Securities Sold 2 468,454 Futures Contracts 16,327 Foreign Currencies (21) Realized Net Gain (Loss) 484,760 Change in Unrealized Appreciation (Depreciation) Investment Securities 126,664 Futures Contracts (1,465) Foreign Currencies (21) Change in Unrealized Appreciation (Depreciation) 125,178 Net Increase (Decrease) in Net Assets Resulting from Operations 631,125 1 Dividends are net of foreign withholding taxes of $361,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $1,128,000, $321,000, and ($697,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 20 Explorer Fund Statement of Changes in Net Assets Year Ended October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 21,187 17,186 Realized Net Gain (Loss) 484,760 1,405,645 Change in Unrealized Appreciation (Depreciation) 125,178 (411,730) Net Increase (Decrease) in Net Assets Resulting from Operations 631,125 1,011,101 Distributions Net Investment Income Investor Shares (7,529) (9,771) Admiral Shares (10,619) (9,545) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (18,148) (19,316) Capital Share Transactions Investor Shares (1,230,052) (1,113,873) Admiral Shares 230,431 121,274 Net Increase (Decrease) from Capital Share Transactions (999,621) (992,599) Total Increase (Decrease) (386,644) (814) Net Assets Beginning of Period 9,152,505 9,153,319 End of Period 1 8,765,861 9,152,505 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($2,738,000) and ($3,542,000). See accompanying Notes, which are an integral part of the Financial Statements. 21 Explorer Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $73.02 $66.02 $51.77 $45.54 $83.93 Investment Operations Net Investment Income .108 .077 .109 .178 .295 Net Realized and Unrealized Gain (Loss) on Investments 4.998 7.029 14.239 6.334 (31.589) Total from Investment Operations 5.106 7.106 14.348 6.512 (31.294) Distributions Dividends from Net Investment Income (.096) (.106) (.098) (.282) (.310) Distributions from Realized Capital Gains — (6.786) Total Distributions (.096) (.106) (.098) (.282) (7.096) Net Asset Value, End of Period $78.03 $73.02 $66.02 $51.77 $45.54 Total Return 1 7.00% 10.76% 27.74% 14.46% -40.17% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,008 $5,864 $6,290 $5,677 $5,026 Ratio of Total Expenses to Average Net Assets 2 0.49% 0.50% 0.49% 0.54% 0.44% Ratio of Net Investment Income to Average Net Assets 0.16% 0.12% 0.19% 0.38% 0.40% Portfolio Turnover Rate 59% 89% 3 82% 95% 112% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.03%), 0.00%, (0.01%), (0.01%), and (0.02%). 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 22 Explorer Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $68.04 $61.50 $48.21 $42.45 $78.25 Investment Operations Net Investment Income .236 .179 .206 .246 .385 Net Realized and Unrealized Gain (Loss) on Investments 4.621 6.550 13.259 5.881 (29.442) Total from Investment Operations 4.857 6.729 13.465 6.127 (29.057) Distributions Dividends from Net Investment Income (.217) (.189) (.175) (.367) (.427) Distributions from Realized Capital Gains — (6.316) Total Distributions (.217) (.189) (.175) (.367) (6.743) Net Asset Value, End of Period $72.68 $68.04 $61.50 $48.21 $42.45 Total Return 1 7.16% 10.94% 27.98% 14.66% -40.07% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,757 $3,288 $2,864 $2,252 $2,023 Ratio of Total Expenses to Average Net Assets 2 0.32% 0.34% 0.32% 0.34% 0.26% Ratio of Net Investment Income to Average Net Assets 0.33% 0.28% 0.36% 0.58% 0.58% Portfolio Turnover Rate 59% 89% 3 82% 95% 112% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.03%), 0.00%, (0.01%), (0.01%), and (0.02%). 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 23 Explorer Fund Notes to Financial Statements Vanguard Explorer Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 24 Explorer Fund During the year ended October 31, 2012, the fund’s average investment in futures contracts represented less than 1% of net assets, based on quarterly average aggregate settlement values. 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , Granahan Investment Management, Inc., Kalmar Investment Advisers, Century Capital Management, LLC, and Chartwell Investment Partners, L.P., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees of Wellington Management Company, LLP , Granahan Investment Management, Inc., and Kalmar Investment Advisers, are subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 2500 Growth Index. The basic fee of Century Capital Management, LLC, is subject to quarterly adjustments based on performance for the preceding three years relative to a 50/50 blend of the Russell 2500 Index and Russell 2500 Growth Index. The basic fee of Chartwell Investment Partners, L.P., is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 2500 Growth Index for periods prior to February 1, 2012, and the new benchmark, Russell 2000 Growth Index, beginning February 1, 2012. The new benchmark will be fully phased in by January 31, 2015. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $325,000 for the year ended October 31, 2012. 25 Explorer Fund For the year ended October 31, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.21% of the fund’s average net assets, before a decrease of $2,338,000 (0.03%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2012, the fund had contributed capital of $1,256,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.50% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the year ended October 31, 2012, these arrangements reduced the fund’s expenses by $297,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
